Title: From James Madison to Alexander Hamilton, 16 October 1783
From: Madison, James
To: Hamilton, Alexander


Dear Sir
Princeton Octr. 16. 1783
Your favor of the 6th of July by some singular ill luck never found its way to my hands till yesterday evening. The only part that now needs attention is a request that I will answer the following Question “What appeared to be my ideas and disposition respecting the removal of Congress—did I appear to wish to hasten it, or did I not rather shew a strong disposition to procrastinate it?” If this request had been recd. at the time it ought it might have been answered as fully as you then wished. Even after the delay which has taken place my recollection enable[s] me with certainty to witness that the uniform strain of yo[ur] sentiments as they appeared both from particular conversations with myself and incidental ones with others in [my] presence was opposed to the removal of Congress excep[t] in the last necessity; that when you finally yielded the measure it appeared to be more in compliance with the peremptory expostulations of oth[ers] than with any disposition of your own mind, an[d] that after the arrival of Congress at Princeton you[r] conversation shewed that you received the removal with regret than with pleasure.
Perhaps this obedience to your wishes may be too [late?] to answer the original object of them; But I could not [let pass?] such an opportunity of testifying the esteem & regard with
